Name: 97/645/ECSC: Commission Decision of 24 September 1997 relating to the mixed committee for the harmonization of working conditions in the steel industry
 Type: Decision
 Subject Matter: social affairs;  European Union law;  organisation of work and working conditions;  iron, steel and other metal industries
 Date Published: 1997-10-04

 Avis juridique important|31997D064597/645/ECSC: Commission Decision of 24 September 1997 relating to the mixed committee for the harmonization of working conditions in the steel industry Official Journal L 272 , 04/10/1997 P. 0052 - 0053COMMISSION DECISION of 24 September 1997 relating to the mixed committee for the harmonization of working conditions in the steel industry (97/645/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community,Whereas a mixed committee for the harmonization of working conditions in the steel industry was created by the high authority pursuant to a resolution of the consultative committee of 20 December 1954;Whereas it is appropriate that comprehensive rules for its activities should be formally set out;Whereas representatives of employers and workers in the steel industry have been consulted on the following provisions and have expressed their agreement to them,HAS DECIDED AS FOLLOWS:Article 1 1. The mixed committee for the harmonization of working conditions in the steel industry (the mixed committee) shall assist the Commission of the European Communities (the Commission) in formulating and implementing Community social policy as provided for in the Treaty establishing the European Coal and Steel Community, in order to promote harmonized improved working conditions and an improved standard of living for the workers in the steel industry.2. The mixed committee shall constitute a forum for discussion, for the exchange of information and for consultations between representatives of employers and workers in the industry.3. The mixed committee may carry out the studies required for the fulfilment of its mission, organize, as appropriate, conferences or seminars on social problems, draw up reports and formulate opinions and recommendations either at the request of the Commission or on its own initiative. On requesting the opinion of the mixed committee, the Commission may fix a time limit for this opinion to be given.The conclusions of the mixed committee shall be communicated to the Commission.If an opinion is not unanimous, the mixed committee shall report the differing views to the Commission.Article 2 1. The mixed committee shall be made up of representatives of employers and workers in the steel industry. Members shall be appointed by the Commission on the basis of proposals from employers' and workers' associations which are established at Community level, as follows:- for each Member State in which steel is produced: one employers' representative and one workers' representative; this shall be increased to two employers' representatives and two workers' representatives for Member States whose workforce in the ECSC steel sector exceeds 20 000 (1),- for employers' and workers' associations which are established at Community level: one representative of employers' associations and one representative of workers' associations.The Commission shall ensure that the membership of the mixed committee is representative of all aspects of the steel industry.2. Members of the mixed committee shall hold office for a term of two years; appointments shall be renewable. Members whose term of office has expired shall remain in office until they have been replaced or their term of office has been renewed.3. Should a member of the mixed committee be unable to attend a particular meeting then, in respect of that meeting, he may nominate a replacement from the organization or association which he represents.4. In the event of the death or resignation of a member of the mixed committee before the expiry of his two-year term, the organization or association which he represented may propose a replacement to serve as a member of the committee for the unexpired part of the term.5. The list of members of the mixed committee shall be published by the Commission in the Official Journal of the European Communities for information.Article 3 1. The chairmanship of the mixed committee shall be held for periods of one year alternately by a representative of the workers' group and by a representative of the employers' group, appointed by the group concerned.2. A vice-chairman, who may not belong to the same group as the chairman, shall be appointed in the same manner.3. A chairman or vice-chairman whose term of office has expired shall remain in office until he has been replaced.4. Should the chairman of vice-chairman cease to hold office before expiry of his term, he shall be replaced for the remainder of the term in accordance with the provisions of paragraphs 1 and 2.5. Should both the chairman and the vice-chairman be unable to attend a particular meeting then, in respect of that meeting, the chair shall be taken by a member of the mixed committee designated by the group to which the chairman belongs.Article 4 The mixed committee shall meet at the Commission's headquarters at least twice each year. Meetings shall be convened by its chairman.Article 5 The Commission shall provide secretarial services for the mixed committee and shall ensure that the cost of its activities does not exceed the credits allocated annually for this purpose.Article 6 1. The mixed committee may, with the agreement of the Commission, invite representatives of the Governments of the Member States to participate in the work of the mixed committee in an advisory capacity or as observers.2. The mixed committee may set up working groups and may invite experts to assist it in specific tasks.Article 7 The members of the mixed committee and those persons who are invited to its meetings shall be bound not to disclose the information made available to them during these meetings, if the Commission or the mixed committee considers such information to be of a confidential nature.Article 8 This Decision shall take effect on 1 October 1997.Done at Brussels, 24 September 1997.For the CommissionPÃ ¡draig FLYNNMember of the Commission(1) The number of workers by Member State will be taken from the Eurostat ECSC statistics 2-31, corresponding to the last month of the previous year.